Mr. Justice Paxson
delivered the opinion of the court March-14th, 1887.
This was a scire facias upon a mechanic’s claim. The articles in dispute consisted of heating, laundry, and cooking apparatus, including a large stock or soup kettle. The building in which they were placed was a large hotel, and they were a part of the original construction of said building, the contracts therefor having been made while it was being erected. They were not temporary fixtures such as a tenant would place in the building for his own convenience, but were permanent in their character and placed there by the owner as necessary for the use to which the building was to be applied.
Neither the Act of 1836 nor any of its supplements gives a lien specifically for the articles above mentioned. The nearest approach to it is the Act of 1855, which gives a lien for “ the erection of grates and furnaces.” The heating apparatus, however, in this case did not consist of either grates or furnaces, but of boilers with steam pipe running through the building. Much less could grates and furnaces be held to include laundry and cooking apparatus.
"We are of opinion however that this claim can be sustained under the Act of 16th» June, 1836. By the first section of said Act it is provided that “ Every building erected within the several counties of this commonwealth.....shall be subject to a lien for the payment of all debts contracted for *580work done or materials furnished for or about the erection or construction of the same.”
It has always been conceded that for engines and machinery, constituting a part of a new mill, there was a lien under the Act of 1836 ; but if placed in the mill, or about it, and no constituent part of the erection, they were not within the lien laws: Summerville v. Wann, 37 Penn., 182. The test is whether they are a part of the original erection, and necessary for the purposes for which the building was intended.
This was a large hotel, capable of accommodating two hundred guests. For such a building permanent apparatus for heating, washing and cooking are as essential as are engines and boilers in a mill. , It is true you can eat, wasli and cook without them. So you can grind flour and saw lumber by hand, but the world has outgrown such a mode of doing business and it is proper that both legislative and judicial decision should keep abreast of the times. A building with only walls and a roof is neither a hotel nor a factory. It is a building, nothing more. When a man constructs a building for a hotel, everything of a permanent character, which will pass as a part of the freehold, and which is reasonably necessary to equip it for the purpose for which it is erected, is a part of such building and therefore comes within the Act of 1836. This has often been said before and we now repeat it.
Judgment affirmed.